Citation Nr: 1455883	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-43 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals, fracture, left ring finger (dominant), which is currently evaluated at 10 percent disabling.

2.  Entitlement to a temporary total evaluation based on surgery and need for convalescence. 


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which continued the Veteran's evaluation for his left ring finger disability at 10 percent and denied entitlement to a temporary total evaluation.  In October 2010, the Veteran filed a timely Substantive Appeal (VA Form 9) with respect to these two claims, and requested a hearing at his local VA office.  

In April 2014, the Veteran informed VA that he was never notified of his hearing.  The Board notes that there is no correspondence in the Veteran's claims file informing the Veteran of the date of a hearing.  In August 2014, VA notified the Veteran that he had been placed on the list of persons waiting for a Travel Board hearing.

The Board notes that there is correspondence in the claims file indicating that the Veteran requested documents from VA in about June 2014; however, it was unclear what documents the Veteran requested and whether they were provided to the Veteran.  Accordingly, in an October 2014 letter, the Board asked the Veteran to send a new request if he still desires copies of any records.  There has been no response to this letter; therefore, as stated in the Board's letter, the Board will return to the adjudication process.

This appeal was processed using the electronic Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with this claim.  

In April 2014, the Veteran informed VA that he wants to initiate the following claims as secondary to his service-connected left ring finger disability:  nerve condition from neck to elbow on his left side; clawing of the hand-carpal tunnel release surgery; pinky, ring, and middle finger clawing; and anxiety and depression.  To date, there is no evidence in the Veteran's claims file that any action has been taken with respect to these claims.  As the issues of entitlement on a secondary basis to nerve condition from neck to elbow on his left side; clawing of the hand-carpal tunnel release surgery; pinky, ring, and middle finger clawing; and anxiety and depression have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As stated above, in October 2010 the Veteran requested a hearing to be held at his local VA office, and in August 2014, VA notified the Veteran that he had been placed on the list of persons waiting for a Travel Board hearing.  As that requested hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in connection with his appeal to be held at his local VA office.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


